Citation Nr: 0935086	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for breast cancer, status post mastectomy.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for uterine fibroids, status post hysterectomy.

3.  Entitlement to service connection for posttraumatic 
degenerative joint disease of the cervical spine.

4.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected sinusitis.


WITNESSES AT HEARING ON APPEAL

Appellant and D.E.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969, from August 1970 to August 1988, and from January 1991 
to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

At her April 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for a bilateral knee 
disability and a shoulder disability.  These issues are 
referred to the RO for appropriate development.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for uterine 
fibroids, breast cancer, and sleep apnea are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A February 1998 rating decision denied service connection 
for breast cancer and a hysterectomy.  The Veteran was 
informed of this decision and of her appellate rights later 
that month, but did not appeal. 

2.  The additional evidence received since the February 1998 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims 
of entitlement to service connection for breast cancer status 
post mastectomy and uterine fibroids status post 
hysterectomy.

3.  The Veteran has been found to have posttraumatic 
degenerative joint disease of the cervical spine that has 
been related to an in-service automobile accident.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying the Veteran's 
claims of service connection for breast cancer and a 
hysterectomy is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The evidence submitted since the final February 1998 
rating decision is new and material; thus, the claims of 
entitlement to service connection for breast cancer status 
post mastectomy and uterine fibroids status post hysterectomy 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2008).

3.  The Veteran's current posttraumatic degenerative joint 
disease of the cervical spine was incurred as a result of her 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issues of whether new 
and material evidence has been received to reopen the 
Veteran's service connection claims and of entitlement to 
service connection for a disability of the cervical spine.  
In fact, as will be discussed in greater detail below, the 
Board finds that new and material evidence has been 
submitted, and that the previously denied claims should be 
reopened.  Any additional evidentiary development that is 
necessary before these claims can be adjudicated on the 
merits will be discussed in greater detail in the REMAND 
portion of this document.  

Furthermore, in light of the favorable decision as to the 
claim of entitlement to service connection for a cervical 
spine disability, any error in complying with the provisions 
of the VCAA on that claim is harmless.

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for 
breast cancer, status post mastectomy, and uterine fibroids, 
status post hysterectomy.  These issues both include claims 
of entitlement to compensation pursuant to the theory that 
in-service hormone replacement therapy (HRT) caused the 
Veteran's breast cancer, necessitating a mastectomy, and 
either caused or contributed to the growth of her uterine 
fibroids, necessitating a hysterectomy.  Both of these claims 
were previously denied in February 1998.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The February 1998 rating decision had denied the Veteran's 
claim of entitlement to service connection for a hysterectomy 
because there was no evidence of a hysterectomy or of disease 
of the uterus or ovaries in service.  The rating decision 
also stated that there was no indication that the Veteran's 
1995 hysterectomy was related to service.  It also found that 
service treatment records did not show that the Veteran was 
given estrogens during service and that the first finding of 
estrogen therapy was in 1995 following her operation.  
Service connection for breast cancer was denied because there 
was no evidence of breast cancer in service, and there was no 
indication that her 1996 breast cancer was related to 
estrogen therapy or in-service radiation exposure.

Since that decision, the Veteran has submitted extensive 
medical literature, both with her October 2006 substantive 
appeal and at her April 2009 hearing, suggesting 
relationships between HRT and uterine fibroids and breast 
cancer.  This evidence is new in that it was not of record at 
the time of the prior denial.  It is material in that, when 
evaluated both in light of the evidence of in-service HRT in 
the Veteran's service treatment records, it is relevant to 
determining whether there is a relationship between the 
Veteran's HRT and her uterine fibroids and breast cancer.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen these claim.  To this extent 
only, the benefits sought on appeal are granted.

III.  Cervical Spine

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

In the case at hand, the Veteran has claimed entitlement to 
service connection for a disability of the cervical spine.  
Her service treatment records clearly reflect that she 
injured her cervical spine in an in-service automobile 
accident in September 1978.  

Current medical records also show that she has been diagnosed 
with a cervical spine disability.  Specifically, a December 
2004 VA examination report lists impressions of (1) status 
post motor vehicle accident while on active duty in Hawaii, 
on or about September 1978, with a hyperextension injury to 
the neck, called a "whiplash" syndrome; (2) current mild 
degenerative joint disease in the cervical spine with mild 
abnormalities as reported on July 2004 MRI and EMG; and (3) 
stiffness of the neck with moderate decrease in range of 
motion with no pain. 

With respect to etiology, the December 2004 VA examiner 
stated that "[e]ach diagnosis is stated precisely, 
specifically, status post hyperextension neck injury with 
late sequela posttraumatic degenerative joint disease of the 
cervical spine."  It appears from this statement that the VA 
examiner did believe the Veteran's current degenerative joint 
disease to be the result of her in-service injury.

The Board therefore finds that the evidence of record 
demonstrates that the Veteran has a current disability of the 
cervical spine that is related to an in-service automobile 
accident.  Consequently, service connection for posttraumatic 
degenerative joint disease of the cervical spine is granted.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for breast cancer, status 
post mastectomy, is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for uterine fibroids, 
status post hysterectomy, is reopened.

Entitlement to service connection for posttraumatic 
degenerative joint disease of the cervical spine is granted.


REMAND

The Veteran has repeatedly noted that VA treatment records 
from the VA Medical Center in Perry Point, Maryland, showing 
treatment related to the issues on appeal shortly following 
her separation from service have not been associated with the 
claims folder.  The Board notes that there is no indication 
that these records have been requested or have been 
determined to be unavailable.  The Veteran herself has 
submitted what few records she has from this facility, 
corroborating that she was indeed treated at this facility 
following her final separation from service.  Because these 
records appear to be highly relevant to the issues at hand, 
the Board finds that a remand to obtain these records is 
warranted.

After any outstanding medical records are received, the 
Veteran's claims file should be forwarded to an appropriate 
specialist in order to obtain etiology opinions with respect 
to the claims of entitlement to service connection for 
uterine fibroids, status post hysterectomy, and breast 
cancer, status post mastectomy.  

A remand is also warranted for the claim of entitlement to 
service connection for sleep apnea, to include as secondary 
to service-connected sinusitis.  The Board notes that the 
Veteran's April 2009 hearing testimony suggests that a 
positive etiology opinion may be obtained from Dr. R.M.D., 
her VA physician.  She indicated that this doctor did not 
feel comfortable giving an opinion when not requested to do 
so by VA.  On remand, if available, the Board directs that 
this doctor be asked to offer an opinion as to the etiology 
of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's medical 
records from the VA Medical Center in 
Perry Point, Maryland.  If provided with 
affirmative evidence that these records do 
not exist or that further attempts to 
obtain these records would be futile, the 
AMC should inform the Veteran of the 
records that could not be obtained, 
including what efforts were made to obtain 
them. 

2.  The AMC should contact Dr. RMD, staff 
physician in the VA North Texas Health 
Care System, and request an etiology 
opinion with respect to the Veteran's 
sleep apnea.  The claims folder should be 
sent to this doctor.  He should review the 
claims folder and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the Veteran's sleep apnea was incurred or 
aggravated as a result of her military 
service, to include as to whether or not 
such disability was caused or aggravated 
by her service-connected sinusitis.  
Dr. RMS should be requested to provide a 
rationale for all opinions expressed.   

3.  The Veteran's claims folder should 
then be forwarded to an appropriate 
specialist to clarify the nature and 
etiology of the Veteran's claimed uterine 
fibroids, status post hysterectomy, and 
breast cancer, status post mastectomy.  
The examiner should review the entire 
claims folder, including the service 
treatment records and, in particular, the 
service treatment records from the 
Veteran's January 1991 to September 1991 
period of service.  Review of the claims 
folder should be indicated in the 
examination report.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's uterine fibroids and breast 
cancer were incurred or aggravated as a 
result of the her military service, to 
include as due to either the actual onset 
of either disability in service or as a 
result of in-service hormone replacement 
therapy.  The rationale for all opinions 
expressed should be explained.  

The examiner is asked to discuss any 
pertinent service treatment records, to 
include the April 1991 record indicating 
that HRT had been started, and any 
relevant post-service evidence that 
indicates when either of the claimed 
disabilities may have had its onset.  In 
discussing the Veteran's assertion of a 
causal relationship between in-service HRT 
and the growth of her uterine fibroids and 
the development of her breast cancer, the 
examiner should discuss the medical 
literature submitted by the Veteran with 
her substantive appeal in October 2006 and 
in April 2009 in conjunction with her 
Board, as well as any other pertinent 
medical authority.

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


